DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s response was received on 3/15/22. Claim 1 is amended.
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/15/22 are considered by the examiner.
Claim Rejections - 35 USC § 102

The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Hayden et al. (The influence of support and particle size on the platinum catalysed oxygen reduction reaction) on claims 1-3, 16-18 are withdrawn because the Applicant amended the claims.
The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Sui et al. (A comprehensive review of Pt electrocatalysts for the oxygen reduction reaction: Nanostructure, activity, mechanism and carbon support in PEM fuel cells), on claims 1, 7-9, 13-15 are withdrawn because the Applicant amended the claims.
The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Tang (US Patent 7,833,904), on claims 1-6 are withdrawn because the Applicant amended the claims.


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8, 9, 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Arihara et al. (WO2017/033342, using US Patent 10,686,196 as a translation).
Regarding claims 1-3, 11, 12, the Arihara et al. reference discloses a supported catalyst comprising: a catalyst support (21) and deposits of a catalyst (22) covering the catalyst support, wherein the deposits have a lateral size of 10nm, and the ratio of length to thickness is calculated to be at least 2 (Applicant’s claimed aspect ratio when thickness is at most up to 5nm), and a thickness of more than 0nm and less than 5 nm. The Arihara reference also discloses that every other deposit are spaced apart from one another (Fig. 1). The Arihara reference is silent in specifying an average thickness of 1.6 nm or less, however, the range of 0-5nm overlaps the claimed invention. Therefore, it is the Examiner’s position that the amounts in question are so close that it is a prima facie obvious that one skilled in the art would have expected them to have the same properties Titanium Metals Corp. v. Banner, 227 USPQ 773
	Regarding claim claims 4-6, the Arihara et al. discloses an average edge to edge distance between nearest neighboring deposits is 3nm or less (Fig. 1, no distance between the nearest neighboring deposits). 
	Regarding claim 8, the Arihara et al. reference discloses an average lateral size of the deposits is 2-6nm (Table).
Regarding claim 9, the Arihara et al. reference discloses an average lateral size 2-6nm and not specifically, 5nm or less. However, for the range that incorporates the claimed range, it is anticipated. For the range outside of the claimed range, it is the Examiner’s position that the amounts in question are so close that it is a prima facie obvious that one skilled in the art would have expected them to have the same properties Titanium Metals Corp. v. Banner, 227 USPQ 773 
	Regarding claim 13-15, the Arihara et al. reference disclose the standard deviation of lateral sizes of the deposits, relative to an average lateral size is 80% or less (7:10-18; out of the total number of protrusions100% satisfy the size described or 0 deviation).
Regarding claims 16-18, the Arihara et al.  reference discloses the catalyst support to be a carbonaceous nanoparticle support (non platinum group including carbon atoms; 9:40-60) and the catalyst includes a platinum group metal.  
Regarding claim 19, the Arihara et al. reference discloses the membrane electrode assembly for a fuel cell comprising a polymeric ion-conductive membrane and an electrocatalyst layer adjacent to the polymer ion-conductive membrane, wherein the electrocatalyst layer includes the supported catalyst of claim 1 (Fig. 2).
Regarding claim 20, the Arihara et al. reference discloses a fuel cell comprising a cathode electrocatalyst layer, an anode electrocatalyst layer, a polymeric ion-conductive membrane disposed between the cathode electrocatalyst layer and the anode electrocatalyst layer, and wherein at least one of the cathode electrocatalyst layer or the anode electrocatalyst layer includes the supported catalyst of claim 1.

Claim Rejections - 35 USC § 103
The rejection under 35 U.S.C. 103 as being unpatentable over Sui et al. (A comprehensive review of Pt electrocatalysts for the oxygen reduction reaction: Nanostructure, activity, mechanism and carbon support in PEM fuel cells) in view of Liang et al. (Ultrathin Te Nanowires: An Excellent Platform for Controlled Synthesis of Ultrathin Platinum and Palladium Nanowires/Nanotubes with Very High Aspect Ratio), on claim 10-12 are withdrawn because the Applicant amended the claims.
The rejection under 35 U.S.C. 103 as being unpatentable over Hayden et al. (The influence of support and particle size on the platinum catalysed oxygen reduction reaction) in view of  Colquhoun et al. (US 2010/0047658), on claim 19, 20 are withdrawn because the Applicant amended the claims.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8, 9, 11-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162. The examiner can normally be reached 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Helen Oi K CONLEY/           Primary Examiner, Art Unit 1725